Order, Supreme Court, New York County (Alfred Lerner, J.), entered on or about August 9, 1994, which denied plaintiffs eve-of-trial motion for leave to amend her bill of particulars, and to take the deposition of her medical expert by videotape or stenographic record to be used in lieu of the expert’s in-person testimony at trial, unanimously modified, on the facts and in the exercise of discretion, to grant plaintiff leave to amend her bill of particulars, and otherwise affirmed, without costs.
Plaintiffs proposal for videotaping or stenographically recording the testimony of her medical report expert would deprive defendant of the opportunity of cross examining the expert at trial, and was properly rejected where the only reason given for the proposal was that the expert was too busy to attend the trial (compare, Hill v Shehan, 154 AD2d 912). We modify to permit the requested amendment to the bill of *605particulars, there being no opposition thereto by defendant. Concur—Rosenberger, J. P., Kupferman, Nardelli and Tom, JJ.